DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boese et al. (US 2005/0228274 A1).
With regard to claim 1, Boese disclose a probe insertion system (Fig. 1) comprising an elongate flexible probe (1) having at least one bend sensor (15, Fig. 4) for detecting bends in at least one portion of the probe, the probe comprising a probe body having at least two longitudinally spaced visually distinct body segments (segments 2, 3, and 4), the system further comprising at least one output device (5 or 6) for rendering to a user an output indicative of at least one detected bend ([0031]). 
With regard to claim 2, Boese discloses wherein said at least one portion comprises a leading end portion (2). 
With regard to claim 3, Boese discloses wherein at least two of said body segments, preferably all of said body segments, are arranged contiguously along the probe (see Fig. 1, elements 2, 3, 4). 
With regard to claim 5, Boese discloses wherein at least two of said body segments, preferably all of said body segments, are longitudinally separated (2, 3, and 4 are formed consecutively in the longitudinal direction).
With regard to claim 7, Boese discloses wherein each body segment is visually distinguishable from at least the, or each nearest other body segment (2 is a rounded element and 3 is a larger element than 2). 
With regard to claim 9, Boese discloses wherein at least one of said body segments is visually distinguishable by at least one visual indicator (size between element 2 and 3 makes them visually distinguishable). 
With regard to claim 13, Boese discloses wherein  at least one of said body segments is configured, by its position on the body and/or its length, for exposure at a patient ingress point in a designated insertion circumstance during use (proximal element 4 and distal of element 5 would necessarily be located a patient ingress point as element 5 is not designed to be inserted into the body). 
With regard to claim 14, Boese discloses wherein said at least one output device (5 and 6) is configured  to render to the user an output indicative of any one or more of: a detected presence of a bend ([0031]).
With regard to claim 15, Boese discloses wherein said at least one output device is configured to render to the user an output indicative of at least one bend detected in a leading end portion of the body ([0031]). 
With regard to claim 16, Boese discloses wherein said at least one output device (5/6) is coupled to said at least one bend sensor ([0031]), and wherein said at least one output device optionally comprises audio, visual and/or haptic output device (7) and/or wherein said at least one output device optionally comprises a computing device (5), wherein said computer device optionally configured to render an image of the probe including any detected bends (via element7). 
With regard to claim 20, Boese discloses wherein each of said body segments is at least 2cm long ([0013]), preferably between 2cm and 40 cm long, most preferably between 5cm and 30cm long ([0013]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boese et al. (US 2005/0228274 A1) in view of Azagury (US 2015/0126908 A1).
With regard to claim 10, Boese discloses the claimed invention except for colouring. 
Azagury teaches a probe for insertion into a patient (Fig. 16) having different body segments (see different shaded segments in Fig. 16), the body segments being visually distinguishable by it its coloring ([0115]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boese with the colored segments as taught by Azagury for the purpose of distinguishing different length positions on the shaft of the probe ([0115]). 
With regard to claim 11, Boese discloses the claimed invention except for the body segments being distinguishable by its patterning. 
Azagury teaches the probe having body segments visually distinguishable by its patterning ([0115]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boese with the patterned segments as taught by Azagury for the purpose of distinguishing different length positions on the shaft of the probe ([0115]). 
With regard to claim 12, Boese discloses the claimed invention except for distinguishable patterning. 
Azagury teaches the probe having body segments visually distinguishable by its texturing ([0115]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boese with the textured segments as taught by Azagury for the purpose of distinguishing different length positions on the shaft of the probe ([0115]). 
With regard to claim 21-25, Boese discloses wherein said at least two body segments comprise first (2), second (3), and third (4) body segments, said first segment being closest to a leading end (2) of the probe, the third body segment being farthest from the leading end (4) and the second body segment being between said first and third body segments (3). 
However, Boese does not disclose the specific length. 
Azagury teaches the probe being at least 10cm in length ([0115]). Further it would be prima facie obvious to optimize the length of the probe to be between 15 and 20cm or a third segment being between 20-30cm as doing so would not alter the overall function of the device.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boese with the length as taught by Azagury for the purpose of reaching the appropriate body areas ([0115]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boese et al. (US 2005/0228274 A1) in view of Waitzman et al. (US 2017/0065491 A1).
With regard to claim 29, Boese discloses the claimed invention except for explicitly disclosing a nasogastric tube. 
Waitzman teaches a probe (Fig. 1) that is considered a nasogastric tube ([0008]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boese with the specific purpose of being used in a nasogastric capacity as taught by Waitzman for the purpose of providing feeding to patients ([0008]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783